On a previous day at the last term of this court, in response to a motion of appellee, the bill of exceptions in this case was stricken. All errors assigned, having reference to matters to be shown by the bill of exceptions, are concluded.
Several errors are assigned on the record, as to rulings on demurrers to pleas; but in view of the fact that there is no bill of exceptions, and assuming, without so deciding, that the court did err in the particulars named, it is not made to appear that the error was prejudicial to appellant. This is necessary under Supreme Court rule 45 (175 Ala. xxi, 61 South. ix).
Injury is no longer presumed. Wilson v. Owens Horse  Mule Co., 14 Ala. App. 467, 70 So. 956.
Affirmed. *Page 572